Sherwood, J.
This action was brought for personal injuries caused to plaintiff by the fall of a house owned by Robert Gf. Shaw. Such proceedings were had in the circuit court as compelled plaintiff to take a nonsuit and he has appealed here. During the present term, the death of the defendant has been suggested, and by consent, the administrator has been made a party to the action.
The merits of this cause cannot be discussed, since the action was for personal injuries, and judgment for the defendant, who, since appeal taken, has died. -The action, by reason of defendant’s death, abated, and could not be revived in the name of his administrator. R. S. 1879, secs. 96, 97. The maxim, “ actio personalis moritur cum persona” applies, and our statute, so far as concerns this case, is only declaratory of the common law. Stanley v. Bircher's Ex’r, 78 Mo. 245; 1 Chitty Pl. 77, and cas. cit.
Inasmuch as the -action has abated, the cause will be stricken from the docket.
All concur.